Citation Nr: 1502488	
Decision Date: 01/16/15    Archive Date: 01/27/15

DOCKET NO.  10-41 468	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana


THE ISSUE

Entitlement to an effective date prior to September 1, 2009 for the grant of a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities.


REPRESENTATION

Appellant represented by:	Ralph J. Bratch, Attorney 


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. L. Wasser, Counsel
INTRODUCTION

The Veteran served on active duty from January 2003 to October 2005.

This case comes to the Board of Veterans' Appeals (Board) on appeal from a  March 2009 RO decision which in pertinent part, granted service connection for PTSD effective October 20, 2008.  The Veteran appealed for a higher initial rating.  In August 2010, the RO increased the Veteran's disability rating for PTSD to 30 percent, effective October 20, 2008, and assigned a 70 percent evaluation effective July 10, 2009.  The RO also granted TDIU as of September 1, 2009, and the Veteran appealed for an earlier effective date. 

The Veteran testified at a hearing in January 2012 before the undersigned Veterans Law Judge (VLJ) of the Board, and a transcript of this hearing is of record.

In February 2014, the Board granted an earlier effective date of October 20, 2008 for the award of a 70 percent rating for PTSD, and remanded the appeal for an earlier effective date for a TDIU, for additional evidentiary development.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Unfortunately, another remand is required because the record is incomplete.  The record before the Board consists of the Veteran's paper claims file, and electronic Virtual VA and VBMS files.  In the November 2014 supplemental statement of the case, the AOJ referred to an October 9, 2014 development letter which it sent to the appellant and his representative.  This letter is not contained in the record before the Board and must be associated with the Veteran's file prior to appellate review.

Moreover, the Veteran's representative responded to VA's October 2014 letter by a letter dated on October 18, 2014.  This letter is present in the Veteran's VBMS file. However, in its November 2014 supplemental statement of the case, the AOJ incorrectly stated that the Veteran did not respond to its October 9, 2014 letter.  The Veteran's representative pointed this out in a December 2014 response.  In sum, it does not appear that the AOJ has reviewed the October 2014 letter from the Veteran's representative.

On remand, the AOJ must consider the October 2014 letter from the Veteran's representative.

As noted in the prior remand, it is possible that the period of consideration for determination of the effective date for a TDIU could be as early as October 20, 2008, the date service connection was granted for all of the Veteran's service-connected disabilities, including PTSD.  See Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009); Mayhue v. Shinseki, 24 Vet. App. 273 (2011).

A Veteran may be awarded a TDIU upon a showing that he is unable to secure or follow a substantially gainful occupation due solely to impairment resulting from his service-connected disabilities.  Marginal employment, for example, as a self-employed worker or at odd jobs or while employed at less than half of the usual remuneration, shall not be considered "substantially gainful employment."  38 C.F.R. § 4.16(a).  Marginal employment generally shall be deemed to exist when a Veteran's earned annual income does not exceed the amount established by the U.S. Department of Commerce, Bureau of the Census, as the poverty threshold for one person.  38 C.F.R. § 4.16(a).  Marginal employment also may be held to exist on a facts-found basis when earned annual income exceeds the poverty threshold.  Id.  

This case was previously remanded in February 2014 to ascertain the exact dates during the period from October 20, 2008 to September 1, 2009 that the Veteran had substantially gainful employment.  (He is not eligible for a TDIU during periods of substantially gainful employment.)  The Veteran did not provide any salary information regarding his employment during this period, as requested in the prior remand.  Instead, his representative responded in a brief letter, with a summary of his employment dates.

The claims file contains detailed information about only one period of employment during the period in question.  The file contains a completed VA Form 21-4192 (Request for Employment Information in Connection with Claim for Disability Benefits) from the Marion VA Medical Center (VAMC), where the Veteran worked from late April 2009 to mid-July 2009.  However, evidence of record indicates that he was also employed at the same VA Medical Center from December 2007 to December 2008.  On remand, the AOJ should obtain a completed VA Form 21-4192 from the Veteran's employer, a VAMC, regarding this prior period, and any other periods of employment.  

The Veteran and his representative have provided slightly different dates for his employment there, stating that he worked there through December 2008, then from March 2009 to June 2009, and then from June 2009 to August 2009, when he became unemployed.  See October 2014 letter from the Veteran's representative.

The duty to assist is not a one-way street and if a claimant desires help with his claim he must cooperate with VA's efforts to assist him.  Wood v. Derwinski, 1 Vet. App. 190 (1991).

Accordingly, the case is REMANDED for the following action:

1.  Associate the October 9, 2014 VA development letter with the Veteran's electronic or paper claims file.

2.  Obtain a completed VA Form 21-4192 from the Veteran's employer, the Marion VAMC, regarding his employment there from December 2007 to December 2008, and any other periods of employment (other than from April 26, 2009 to July 20, 2009, which is already on file).  

3.  Thereafter, and after undertaking any additional development deemed necessary, readjudicate the issue on appeal, with consideration of any evidence received after the August 2011 supplemental statement of the case.  If the benefit sought on appeal remains denied, in whole or in part, the Veteran and his attorney should be provided with a Supplemental Statement of the Case and given an opportunity to respond. The case should then be returned to the Board for further appellate review, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
K. PARAKKAL 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).



